DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions and Claim Status
Applicant's election with traverse of Group 1 in the reply filed on 1/3/22 is acknowledged.  The traversal is on the ground(s) that there is a shared inventive concept.  This is not found persuasive because as set forth in the restriction requirement dated 9/2/21 (pages 4-5) the groups lack unity of invention. The traversal in no way addresses any teachings of the cited reference.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election of species has been interpreted to be SEQ ID NO:1 where Leu10 is substituted with L-2-amino-4,4-azi-pentanoic acid in the reply filed on 5/17/22 and 1/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9, 11 and 21-23 have been canceled.
Claims 7, 10, 12-20 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/3/22.
Claims to the elected species are rejected as set forth below. The elected species does not include the elements recited in claims 3-4 and 6 so such claims are to non-elected species.
Claims 3-4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/22 and 1/3/22.
Claims 1-2 and 5 are being examined.

Priority
This application is a 371 of PCT/US17/16264 02/02/2017 PCT/US17/16264 has PRO 62/290,382 02/02/2016.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) states that each occurrence of a sequence should include the corresponding sequence identifier. In the instant case at least page 54 (peptides 14-21) and 55 (peptide 26) of the 2/4/21 specification recite sequences without the corresponding sequence identifier. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites ‘with one or two amino acid additions, deletions and/or substitutions’ and then goes on to state ‘comprises one or more modifications of at least one amino acid’ selected from 5 amino acids. It is unclear how many substitutions are allowed. The phrase ‘one or more’ along with the recitation of 5 amino acids suggests more than two while the phrase ‘with one or two’ suggests only one or two. As such, the claim appears to provide contradictory information about the claim scope. Further confusing the issue, claim 1 line 5 recites ‘the modification’. Since the modification is described as one or more it is unclear if each modification is required to be a modification that incorporates a photoreactive functional group or if only one modification is required to be a modification that incorporates a photoreactive functional group. Claim 1 has been interpreted as requiring a peptide comprising the full length of SEQ ID NO:1 or a peptide comprising the full length of SEQ ID NO: 1 with at most 2 additions, deletions or insertions where one modification is selected from the group consisting of Phe3, Leu5, Arg8, Arg9 and Leu10 and further wherein at least one modification comprises incorporation of a photoreactive functional group capable of forming a covalent bond upon irradiation with UV light.
	Claim 2 recites sequences with an X1 variable. It is unclear what is acceptable for X1. Claim 2 merely stated that X1 comprises a certain group but such information does not make it clear if such group can be attached to anything or any particular amino acid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2015/0030535, first cited 9/2/21, ‘Williams’) in view of  Thiele et al. (EP 1700849 09-2006; ‘Thiele’).
Williams teach a meditope comprising CQFDLSTRRLRC (SEQ ID NO: 31 of page 21 and sections 0395, 0585 and 0604). Williams suggest that the meditope is coupled to a photoactive agent (claim 4 and section 0086). Williams specifically suggest that modifications can be made at Leu10 (sections 0259, 0321, 0440 and 0536 and Table 6).
	Williams does not make a specific compound as claimed nor does Williams recite the first option as in claim 5.
	Thiele teach photo-activatable amino acids which can be incorporated into amino acids (abstract and example 7)  Thiele specifically recites an amino acid of formula I specifically photo-Leu (section 0024 pages 3-4 and section 0116 compound 8). Thiele teach that the amino acids can be subjected to UV irradiation (page 9 figure 4 caption).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Williams based on the specific suggestions of Williams. Williams teach a meditope comprising CQFDLSTRRLRC (SEQ ID NO: 31 of page 21 and sections 0395, 0585 and 0604) and suggest that the meditope is coupled to a photoactive agent (claim 4 and section 0086) so one would have been motivated to couple the meditope to a photoactive agent. Since Williams specifically suggest that modifications can be made at Leu10 (sections 0259, 0321, 0440 and 0536 and Table 6) and Thiele teach a known photo-activatable version of Leu (section 0024 pages 3-4 and section 0116 compound 8) one would have been motivated to make a meditope comprising CQFDLSTRR(photo-L)RC. One would have had a reasonable expectation of success since the methods of synthesis were known (see example 7 of Thiele and sections 0318 and 0397 of Williams).
In relation to instant claim 1, the meditope comprising CQFDLSTRR(photo-L)RC as discussed above comprises instant SEQ ID NO:1 and is such that Leu10 is substituted. Thiele specifically recites an amino acid of formula I (section 0024 pages 3-4 and section 0116 compound 8 of Thiele) which is a photoreactive functional group (compare instant claim 5).
In relation to claims 2 and 5, the meditope comprising CQFDLSTRR(photo-L)RC as discussed above comprises instant SEQ ID NO:7 and is such that X1 is photo-Leu (section 0024 pages 3-4 and section 0116 compound 8 of Thiele) which is the first option of claim 5.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2015/0030535, first cited 9/2/21, ‘Williams’) in view of  Moretto et al. (‘Building a bridge between peptide chemistry and organic chemistry:intramolecular macrocyclization reactions and supramolecular chemistry with helical peptide substrates’ Peptide Science v94(6) 2010 pages 721-732; ‘Moretto’).
Williams teach a meditope comprising CQFDLSTRRLRC (SEQ ID NO: 31 of page 21 and sections 0395, 0585 and 0604). Williams teach alternative cyclization strategies (section 0325) specifically by using a UV crosslinker containing benzophenone by incorporating p-benzoyl-L-phenylalanine (section 0327). Williams teach cyclization for in vivo stability (section 0328) as well as to address toxicity and pharmacokinetics (section 0539). Williams specifically suggest that modifications can be made at Leu10 (sections 0259, 0321, 0440 and 0536 and Table 6). Williams teach that the X10 position can be Phe or an analog of Phe (claim 8) and suggest that cyclization can be via various residues (sections 0330 and 0544).
Williams does not make a specific compound as claimed.
Moretto teach cyclization strategies using benzoyl-L-phenylalanine (pages 726-727 specifically figure 10). Moreno teach advantages include stability (page 721 last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Williams based on the specific suggestions of Williams. Williams teach a meditope comprising CQFDLSTRRLRC (SEQ ID NO: 31 of page 21 and sections 0395, 0585 and 0604). Williams teach alternative cyclization strategies (section 0325) specifically by using a UV crosslinker containing benzophenone by incorporating p-benzoyl-L-phenylalanine (section 0327) so one would have been motivated to incorporate such residue. Williams specifically suggest that modifications can be made at Leu10 (sections 0259, 0321, 0440 and 0536 and Table 6) and teach that the X10 position can be Phe or an analog of Phe (claim 8) so one would have been motivated to substitute p-benzoyl-L-phenylalanine for Leu10 resulting in a meditope comprising CQFDLSTRR(p-benzoyl-L-phenylalanine)RC (which could be further modified with Met and removal of a Cys for the alternative cyclization). One would have had a reasonable expectation of success since Moretto teach cyclization strategies using benzoyl-L-phenylalanine (pages 726-727 specifically figure 10) and teach advantages include stability (page 721 last paragraph).
In relation to instant claim 1, the meditope comprising CQFDLSTRR(p-benzoyl-L-phenylalanine)RC as discussed above comprises instant SEQ ID NO:1 and is such that Leu10 is substituted. Such compound comprises p-benzoyl-L-phenylalanine which is a photoreactive functional group (compare instant claim 5).
In relation to claims 2 and 5, the meditope comprising CQFDLSTRR(p-benzoyl-L-phenylalanine)RC as discussed above comprises instant SEQ ID NO:7 and is such that X1 is p-benzoyl-L-phenylalanine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658